internal_revenue_service number release date index number -------------------------- ------------------- ---------------------------- ------------------------------------------------- --------------------------------------------- -------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b02 plr-129906-10 date january ty ------- ty ------- legend taxpayer taxpayer taxpayer shareholder shareholder year year year year date date date date date a b c d e f dear ------------ ---------------------------- ------------------------------------------------- --------------------------------------------- -------------------------------------- ---------------------------------- ------- ------- ------- ---------------- --------------- ----------- -------------------------- --------------------------- ----------------------- ----------------- ------------------- ---------------- --------------- ------ ----------------- this is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request an extension of time for plr-129906-10 taxpayer and its common shareholder and taxpayer and its common shareholder to agree to treat an additional_amount as a dividend distributed by taxpayer and taxpayer to its respective common shareholder pursuant to the consent_dividend procedure of sec_565 of the internal_revenue_code the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is the parent of a consolidated_group of corporations that operate a around the world taxpayer 1’s operations are comprised of three business segments b c and d for almost fifteen years taxpayer has owned the majority of its e real_estate through two real_estate owning subsidiaries that are organized as real_estate_investment_trusts reit within the meaning of sec_856 of the code namely taxpayer and taxpayer taxpayer is the parent of shareholder which owns the common voting_stock in taxpayer taxpayer is also the parent of shareholder which owns the common voting shares in taxpayer the real_estate owned by taxpayer and taxpayer is leased to the relevant operating affiliates in the taxpayer group taxpayer through its subsidiaries controls taxpayer and taxpayer and owns the vast majority of the equity interests in taxpayer and taxpayer however taxpayer and taxpayer each also have a significant number of other shareholders consistent with the reit qualifications of sec_856 of the code taxpayer and taxpayer are corporations for federal_income_tax purposes taxpayer taxpayer and taxpayer use an accrual_method of accounting as their overall_method_of_accounting taxpayer has a taxable_year ending date taxpayer and taxpayer file their tax returns on a calendar_year basis taxpayer and taxpayer do not file a consolidated_return with taxpayer as a result of the distribution_requirements under sec_857 of the code taxpayer includes substantially_all of the net_income of taxpayer and taxpayer in its taxable_income taxpayer and taxpayer generally distribute to shareholders as dividends of net taxable_income each year by december in order to eliminate all federal_income_tax liability of taxpayer and taxpayer for that taxable_year taxpayer and taxpayer accomplish this through three separate processes undertaken on an annual basis actual distributions are paid with respect to reit equity that carries a fixed distribution preference actual distributions are paid to taxpayer by date with respect to date operations of each of taxpayer and taxpayer this is done to minimize any federal_income_tax deferral that would arise as a result of the taxpayer taxable_year ending on date and consent dividends are paid pursuant to sec_565 of the code the consent dividends are calculated as of december and the attachment to form_972 consent of shareholder to include specific amount in gross plr-129906-10 income and the form_973 corporation claim for deduction for consent dividends are filed with the tax_return of taxpayer and taxpayer for each taxable_year the elected consent_dividend amount is the amount of taxable_income of taxpayer and taxpayer less amounts actually paid out as dividend distributions during the year for the taxable_year of taxpayer and taxpayer ended date taxpayer and taxpayer filed the attachments to form sec_972 and the forms on date with their timely filed forms 1120-reit u s income_tax return for real_estate_investment_trusts taxpayer included substantially_all of the net taxable_income of taxpayer and taxpayer including the consent dividends in its consolidated_taxable_income for its tax_year ending date in preparing these forms taxpayer taxpayer and taxpayer followed the processes described above but clerical and transcription mistakes were committed taxpayer discovered these mistakes as a result of internal reviews in connection with its financial statement preparation after the year forms 1120-reits were filed these mistakes resulted in an incorrect dollar amount being used for the sec_565 consent dividends and a net understatement of dividend income to taxpayer in the amount of dollar_figuref the errors consisted of a transcription error for taxpayer as well as coding and sorting errors for taxpayer sec_2 and as a result of the transition to a new software program in addition adjustments to cost segregations were entered as negative where positive and positive where negative for both taxpayer and taxpayer and an incorrect number was transcribed from the tax accrual work papers for both taxpayer and taxpayer taxpayer conducted an extensive investigation of taxable_year sec_2 and to ensure there were no similar mistakes taxpayer implemented changes to the tax department’s systems to ensure that the reconciliations that resulted in the recognition of the initial errors were incorporated into the tax_return preparation process for both taxpayer and taxpayer as well as for taxpayer due to its extensive review and improvements to the systems taxpayer is confident that these errors have not and will not recur in subsequent years taxpayer taxpayer and taxpayer have represented that none of the above described errors were identified or discovered by the internal_revenue_service and none of the relevant taxable years for taxpayer taxpayer and taxpayer are closed by statute or agreement taxpayer taxpayer and taxpayer have further represented that by filing for this relief they do not seek to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the current time and granting relief would result in the same aggregate tax_liability with respect to all affected taxpayers as would have resulted if the election had been timely made in addition taxpayer taxpayer and taxpayer stated that no facts have changed that have influenced the consent dividends elections rather mistakes were discovered subsequent to filing the consent_dividend elections that caused taxpayer taxpayer and taxpayer to realize that the prior elections specified the wrong amounts plr-129906-10 law and analysis sec_565 of the code provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date including extensions of the corporation's income_tax return for the taxable_year for which the dividends_paid deduction is claimed sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in paragraphs b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-129906-10 iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion the taxpayers’ election is a regulatory election as defined under sec_301 b because the due_date of the election is prescribed in the regulations under sec_1_565-1 based upon our analysis of the facts and representations taxpayer taxpayer and taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met under the facts represented the failure of taxpayer taxpayer and taxpayer to report the correct amount in their consent_dividend elections was not due to the intentional disregard of the tax rules but was due to clerical and transcription errors taxpayer taxpayer and taxpayer are not seeking to alter a return position for which an accuracy-related_penalty could have been imposed there is no indication that taxpayer taxpayer or taxpayer is using hindsight in requesting relief finally taxpayer taxpayer and taxpayer acted promptly in filing their request for relief before the service discovered the errors therefore taxpayer taxpayer and taxpayer did not act unreasonably or in bad faith furthermore granting relief will not result in taxpayer taxpayer and taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer taxpayer and taxpayer would have had if the correct amount had been reported as consent dividends and no closed years will be affected therefore the interests of the government will not be prejudiced by granting the request for relief because taxpayer taxpayer and taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted the following relief is granted a taxpayer is hereby granted an extension of days from the date of this letter within which it may plr-129906-10 revoke its claim for deduction for consent dividends form for its tax_year ending year correct the amount of the sec_565 election by filing a corrected form_972 as to shareholder and execute and file a corrected form_973 b taxpayer is hereby granted an extension of days from the date of this letter within which it may revoke its claim for deduction for consent dividends form for its tax_year ending year correct the amount of the sec_565 election by filing a corrected form_972 as to shareholder and execute and file a corrected form_973 the consent of the commissioner is contingent on the corrected amount of the consent dividends being included in the consolidated income reported and paid_by taxpayer for its taxable_year ending date a copy of this letter should be attached to the amended returns filed reflecting the elections alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied as to whether taxpayer taxpayer or any entity mentioned in this letter that purports to be a real_estate_investment_trust qualifies as a real_estate_investment_trust under part ii of subchapter_m of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129906-10 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _______________________________ norma c rotunno senior technician reviewer branch office of the associate chief_counsel income_tax accounting cc
